           Case 1:20-cv-03994-CM Document 6 Filed 09/18/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 ROBERT L. McCRAY,

                                 Petitioner,

                     -against-                                   1:20-CV-3994 (CM)

 SUPERINTENDENT OF THE GREEN                                     CIVIL JUDGMENT
 HAVEN CORRECTIONAL FACILITY,

                                 Respondent.

       Pursuant to the order issued September 18, 2020, dismissing this action without prejudice

to Petitioner’s claims for habeas corpus relief in McCray v. Royce, 1:20-CV-4127,

       IT IS ORDERED, ADJUDGED AND DECREED that this action is dismissed without

prejudice to Petitioner’s claims for habeas corpus relief in McCray, 1:20-CV-4127.

       Because the petition makes no substantial showing of a denial of a constitutional right, a

certificate of appealability will not issue. See 28 U.S.C. § 2253.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from the Court’s

judgment would not be taken in good faith.

       IT IS FURTHER ORDERED that the Clerk of Court mail a copy of this judgment to

Petitioner and note service on the docket.

SO ORDERED.

 Dated:    September 18, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge
